Citation Nr: 1428328	
Decision Date: 06/23/14    Archive Date: 07/03/14

DOCKET NO.  09-22 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.
 
2. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. D. Simpson, Counsel





INTRODUCTION

The Veteran had active duty service from January 1970 to November 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2001 and August 2008 rating decisions by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Waco, Texas.  The Veteran was afforded a February 2013 videoconference hearing before the undersigned.  A hearing transcript is of record. 

In May 2001, the RO denied service connection for bilateral hearing loss.  Following the decision, he submitted additional statements from his wife and friends.  They suggested that he had a continuity of symptomatology for sensorineural hearing loss beginning in service.  Since the newly submitted evidence was not considered by the RO, the May 2001 RO decision is not final.  See Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2012).  Hence, the hearing loss claim is properly characterized as a service connection claim as set forth on the title page.  Id.

In June 2013, the Board remanded the claims for additional development, and the case has returned for review on the merits. 

The claims folder has been converted onto an electronic record (efolder) within the Veterans Benefits Management System (VBMS) and Virtual VA.  At present, the February 2013 hearing transcript is exclusively available within Virtual VA.  


FINDINGS OF FACT

1.  Resolving all doubt in the Veteran's favor, sensorineural hearing loss had its onset in service.

2.  Resolving all doubt in the Veteran's favor, tinnitus is related to service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for sensorineural hearing loss are met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2013).

2.  The criteria for service connection for tinnitus are met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013), provides that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  The Veteran is seeking service connection for hearing loss and tinnitus.  The Board concludes that the VCAA does not preclude the Board from adjudicating this portion of the Veteran's claim.  This is so because the Board is taking action favorable to the Veteran by granting his service connection claim.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Analysis

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In general, service connection requires competent evidence showing:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology.  

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

The Veteran asserts that he has hearing loss and tinnitus that is attributable to his active military service.  Specifically, he contends that he experienced noise exposure in service and developed hearing loss and tinnitus as a result.  

Service treatment records (STRs) do not show any complaint for hearing loss or tinnitus and do not include audiology findings at separation.  However, the Veteran reports having in-service noise exposure from working in the boiler rooms of naval vessels.  August 1970 personnel records corroborate his reports.  In-service noise exposure is demonstrated.

Audiological evaluations from April 2008 and June 2013 confirm that the Veteran currently has bilateral sensorineural hearing loss and associated tinnitus.  See also 38 C.F.R. § 3.385.   Current disabilities are demonstrated.

The question next turns to whether there is a nexus between current hearing loss and military service.  The evidence supporting the claim consists of the Veteran's reports and Dr. M's March 2013 letter.  

A March 2013 letter from Dr. M notes the Veteran's in-service noise exposure history and infers that the current hearing loss disability began in service.  He did not review the claims folder and mistakenly reports that the Veteran had four years of service.  Dr. M. does not otherwise provide a medical explanation or identify additional evidence, which would undermine the above stated reasons for rejecting the Veteran's assertions of a continuity of symptomatology.  He does not discuss the Veteran's history of post service noise exposure.  See 1989 Workers' Compensation records.  For these reasons, Dr. M's March 2013 letter is of limited probative value.

Workers' compensation records from 1989 reflect that the Veteran filed a claim for bilateral hearing loss.  At the time, he had a history of occupational noise exposure with and without noise protection.  He continued to work in an area subjecting him to noise exposure from mechanical equipment and currently used hearing protection.  A hearing aid evaluation was recommended.  

An April 2008 VA examination report noted bilateral hearing loss and tinnitus and provided an equivocal opinion in view of the lack of service treatment records.  The Board remanded the claim and requested another opinion.  The examiner was specifically told that the Board did not find the Veteran's claim that hearing loss and tinnitus was present in service and continued since that time to be credible.  The June 2013 VA audiological examiner declined to provide a medical opinion in the absence of records documenting hearing acuity prior to post service noise exposure.  

In summary, the competent evidence reflects that the Veteran had noise exposure in service and currently has sensorineural hearing loss and tinnitus.  The Board finds no credible evidence that hearing loss and/or tinnitus had its onset in service.  However, VA examiners have indicated that they are unable to offer an opinion regarding whether post service hearing loss and tinnitus is related to inservice noise exposure.  Their non-opinions are not probative evidence.  The private medical opinion, though flawed, does provide a positive nexus opinion.  The Veteran had inservice and post service noise exposure and medical expert opinions have not indicated that the inservice noise exposure is not implicated as a cause for auditory disability.   Resolving all doubt in the Veteran's favor, the Board finds that service connection for sensorineural hearing loss and tinnitus is established.   




ORDER

Service connection for hearing loss is allowed.

Service connection for tinnitus is allowed.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


